NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                     Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois  60604

                                   Submitted June 23, 2009*
                                    Decided June 23, 2009

                                             Before

                              RICHARD D. CUDAHY, Circuit Judge

                                  RICHARD A. POSNER, Circuit Judge

                                  TERENCE T. EVANS, Circuit Judge

No. 08‐1890

MAURICE BROWN,                                        Appeal from the United States District
    Plaintiff‐Appellant,                              Court for the Northern District of Indiana,
                                                      Hammond Division.
       v.
                                                      No. 2:07cv221
JP MORGAN CHASE BANK, et al.,
     Defendants‐Appellees.                            Philip P. Simon,
                                                      Judge.



                                           O R D E R

        Maurice Brown sued JP Morgan Chase Bank and several of its senior executives for
conspiring to deprive him of his civil rights because he is black.  See 42 U.S.C. § 1985(3).  The
district court dismissed his complaint for failure to state a claim, and we affirm. 


       *
        After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See  FED. R. APP. P.
34(a)(2).
No. 08‐1890                                                                              Page 2

 
         According to Brown’s complaint, Chase sued him in state court to foreclose on his
home.  Before the state court could enter a foreclosure decree, however, in July 2005 Brown
filed a Chapter 13 bankruptcy petition, which automatically stayed the foreclosure action. 
See 11 U.S.C. § 362.  The state court—apparently unaware that Brown had filed for
bankruptcy—nonetheless entered the foreclosure decree three days later, but Chase did not
seek to enforce it.  Several weeks later, Chase appeared in the bankruptcy case. 

        The bankruptcy court dismissed Brown’s Chapter 13 petition in August 2006.  About
seven months later, in March 2007, Chase asked the state court to vacate the foreclosure
decree, explaining that it “has just discovered” that at the time the state court entered the
foreclosure decree, the automatic stay was in effect.  No signature appeared on the
certificate of service, but the court granted the request to vacate.  Although the state court
has entered another foreclosure decree, Brown continues to live in his home.

        Chase’s request to vacate the foreclosure decree constitutes the cornerstone of
Brown’s lawsuit.  According to Brown, Chase could not have “just discovered” the
bankruptcy petition because Chase appeared in the bankruptcy case twenty months earlier. 
Brown concludes that the defendants conspired to violate his civil rights on account of his
race by not dismissing the foreclosure action in August 2005, when they supposedly first
learned of the automatic stay, even though they did not seek to enforce the foreclosure
decree.  Brown contends that the conspiracy also included perjury in March 2007 when the
defendants claimed to have “just discovered” that the foreclosure decree occurred after the
stay and when they violated an Indiana rule of civil procedure requiring signatures on
certificates of service.  The district court dismissed Brown’s complaint for failure to state a
claim. See FED. R. CIV. P. 12(b)(6).  

        Our review of the dismissal is de novo.  Brooks v. City of Chicago, 564 F.3d 830, 832
(7th Cir. 2009).  The Supreme Court in Ashcroft v. Iqbal, 129 S.Ct. 1937 (2009), has reiterated
that to survive a motion to dismiss a complaint’s request for relief must be “‘plausible on its
face.’” 129 S.Ct. at 1949 (quoting Bell Atlantic v. Twombly, 550 U.S. 544, 570 (2007)).  A claim
is facially plausible when the alleged facts “allow the court to draw the reasonable inference
that the defendant is liable for the misconduct alleged.”  Id.  Determining the plausibility of
a claim is “a context‐specific task that requires [us] to draw on [our] judicial experience and
common sense.”  Id. at 1950.  “[N]aked assertions devoid of further factual enhancement”
will not do.  Id. at 1949 (internal quotation marks omitted). 

       Brown’s complaint does not allow a plausible inference that the defendants are liable
under § 1985.  As is relevant here, a claim under § 1985 requires a racially motivated
conspiracy to violate or interfere with a plaintiff’s federally protected rights.  See United
No. 08‐1890                                                                                Page 3

Brotherhood of Carpenters v. Scott, 463 U.S. 825, 831‐34 (1983).  Brown has not explained how
either Chase’s allegedly false statement or its unsigned certificate of service in its request to
vacate the foreclosure decree, both filed several months after the bankruptcy action ended,
violated or interfered with any federal right. 
   
         Brown’s grievance that Chase violated his civil rights by not dismissing the
foreclosure action in August 2005 also does not state a claim.  We have not held that the
automatic stay imposes on creditors an affirmative duty to dismiss pending lawsuits,
though at least one other circuit has so held.  See Eskanos & Adler, P.C. v. Leetien, 309 F.3d
1210 (9th Cir. 2002) (treating the matter as a question of first impression).  But in any case
Brown’s complaint does not “contain any factual allegation to plausibly suggest [that
defendants had] discriminatory state of mind.”  See Iqbal, 129 S.Ct. at 1952.  In Iqbal, the
plaintiff filed a Biven’s action against government officials claiming that they detained and
abused him after the terrorist attacks of September 11, 2001, “on account of his religion,
race, and/or national origin and for no legitimate penological interest.”  Id. at 1954 (internal
quotation marks omitted).  The Court held that Iqbal’s barebones allegations were legal
conclusions and therefore insufficient to state a claim for discrimination.  Id.  Brown’s claim
is at least as deficient: He gives us no “factual context,” see Iqbal, 129 S. Ct. at 1954, or
reasons to support his unexplained legal conclusion that Chase discriminated against him
because of his race when, consistent with the stay, it refrained from moving ahead with its
foreclosure action and merely neglected to dismiss it.

                                                                                    AFFIRMED.